DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner notes that during a phone conversation with Yuan-Te Fu on 05/05/2022, the examiner offered examiner’s amendments that would put the case in condition for allowance. An agreement was unable to be met, thus a non-final rejection has been issued.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues. Some non-limiting examples include the following:
	Claim 1 recites the limitation “wherein two drawstring holders extend up from sides of the bases, respectively, to guide the drawstrings” on lines 11-12. This is unclear as it is not known how many drawstring holders are on each base, nor how many sides are on each base. The examiner recommends amending this as follows: “wherein a respective drawstring holder extends up from a respective side of each of the bases, to guide the respective drawstrings”.
	Claim 1 recites the limitation “wherein two nuts are fixed to ends of the bases, respectively,” on line 15. It is unclear how many nuts are attached to each base. The examiner recommends amending this as follows: “wherein a respective nut is fixed to a respective end of each of the bases,”.
	Claim 1 recites the limitation “a circumference direction” in line 32. This is unclear as it is not known whether the applicant intends on introducing a new direction, as “a circumferential direction” is previously introduced in line 7. The examiner recommends amending this to “the circumferential direction”.
	Claim 1 recites the limitation “the reel” twice in line 32, and also in line 33. These are unclear as it is not understood to which reel the applicant is referring. The examiner recommends amending these to “the corresponding reel”.
Claim 1 recites the limitation “the drawstring” in line 38, and also in line 39. These are unclear as it is not understood to which drawstring the applicant is referring. The examiner recommends amending these to “the corresponding drawstring”.
Claim 4 recites “wherein a blocking plate extends up from an opposite end of each of the bases, for defining an axial movement stroke of the corresponding reel, together with the corresponding nut; the reel is disposed between the nut and the blocking plate, and the positioning portion is located between the blocking plate and the corresponding drawstring holder.” This is unclear as it is not known in several instances to which reel, nut, and blocking plate the applicant is referring. The examiner suggests amending the claim as follows: “wherein a blocking plate extends up from an opposite end of each of the bases, for defining an axial movement stroke of the corresponding reel, together with the corresponding nut; the corresponding reel is disposed between the corresponding nut and the corresponding blocking plate, and the corresponding positioning portion is located between the corresponding blocking plate and the corresponding drawstring holder.”
Claim 6 recites the limitation “the blocking plate” on line 1. It is not understood to which blocking plate the applicant is referring. The examiner suggests amending this to “the corresponding blocking plate”, as it is understood that two blocking plates are positively recited (one on each base).
Claim 7 recites the following limitations “wherein a thickness of the positioning portion in an axial direction of each reel and an abutting position of the positioning portion on the corresponding drawstring holder are set such that the positioning portion and the drawstring holder are displaced from each other after the reel is rotated one rotation from the initial position.” This is unclear as it is not known in several instances to which positioning portion, reel, and drawstring holder the applicant is referring. It is also not understood whether the applicant intends on introducing another axial direction. The examiner suggests amending the claim as follows: “wherein a thickness of the corresponding positioning portion in the axial direction of each reel and an abutting position of the corresponding positioning portion on the corresponding drawstring holder are set such that the corresponding positioning portion and the corresponding drawstring holder are displaced from each other after the corresponding reel is rotated one rotation from the initial position.”
The dependent claims are rejected for depending from a rejected claim. The above examples are found to be non-limiting. It is up to the applicant to find and correct all issues similar to those described above.
Allowable Subject Matter
Claims 1, and 4-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments, filed on 03/21/2022, have been fully considered and are persuasive.  However, upon further consideration, the claims are rejected due to the replete clarity issues described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         
/ABE MASSAD/Examiner, Art Unit 3634